967 F.2d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Linda BOHLKE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Cora MILLER, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Shirley PEVARNIK, Defendant-Appellant.
Nos. 91-10465, 91-10504, and 91-10505.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1991.*Decided June 19, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
In these consolidated cases, Linda Bohlke, Cora Miller, and Shirley Pevarnik appeal from their sentences, following a bench trial, for unreasonable obstruction of federal property in violation of 40 U.S.C. §§ 318a and 318c and 41 C.F.R. § 101-20.305.   Appellants contend that the district court erred by considering impermissible evidence before sentencing them.   We have jurisdiction under 28 U.S.C. § 1291 and we affirm.


3
Appellants and others were arrested and tried following their participation in a protest of the United States' military involvement in the Persian Gulf.   At sentencing, each defendant made a statement explaining her actions, and asserting that her conduct was morally justified.   In response, the district judge made a general statement about the interplay between an individual's right to protest and the rights of other individuals affected by the protest.   During the course of his remarks, the district judge made reference to anti-abortion protests.


4
Appellants contend that this comment by the district court constitutes "evidence" of unrelated cases which the district court considered before imposing sentence on them.   Nonetheless, there is no indication on the record that the district court's sentencing decision in any way rested on the activities of anti-abortion protestors;  rather, the district court used this example to illustrate its general explanation of why obstruction of property is subject to criminal penalties.   We find no error.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, appellants' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3